Citation Nr: 0922894	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  05-39 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Therapist


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1971 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO decision, which denied 
a claim for service connection for PSTD.  This decision was 
later confirmed in a March 2006 RO decision.

In August 2006, a local hearing was held before a Rating 
Veterans Services Representative at the Boston, Massachusetts 
RO.  In December 2007, a Travel Board hearing was held before 
the undersigned Veterans Law Judge at the Boston, 
Massachusetts RO.  Transcripts of these proceedings have been 
associated with the claims folder.

In January 2008, the Board remanded this case for further 
development.  It returns now for appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Specifically, this case was remanded in order to attempt to 
obtain certain unit records from the United States Joint 
Services Records Research Center (JSRRC).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2008).

The appellant has a current diagnosis of PTSD.  See VA 
Community Based Outpatient Clinic (CBOC) treatment record, 
October 2004.  It has been noted that the appellant's serious 
problems began in service, when he became the target of 
harassment and abuse, and was traumatized by an incident in 
which he was almost swept overboard.  Id.  However, an in- 
service stressor event has yet to be verified by the evidence 
of record.

The Board noted that in Pentecost v. Principi, 16 Vet. App. 
124 (2002), the U.S. Court of Appeals for Veterans Claims 
(Court) reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor, where the claimant in that case had submitted 
evidence that his unit was subjected to rocket attacks.  The 
Court pointed out that corroboration of every detail of a 
stressor under such circumstances, such as the appellant's 
own personal involvement, is not necessary.  See also Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  Applying this holding to 
the instant case, the Board found that it did not appear that 
sufficient effort was made to verify the appellant's 
purported stressors through official channels, to include 
research of his unit records.  Specifically, the appellant 
reported that, while serving upon the USS Ticonderoga (CVS-
14) in the summer of 1972, he was assisting in the refueling 
of another ship when an incident occurred causing one sailor 
to be swept overboard and two others to nearly be swept 
overboard.  See appellant's statement, March 2005.  The Board 
noted that a request was made for the ship's Deck Log Book 
for the months of July and August of 1972.  However, no 
request was made for the months of May and June of 1972.  
Therefore, as a search could potentially corroborate evidence 
for this incident, the Board concluded that the ship's Deck 
Log Book for May and June of 1972 must be obtained in order 
to fully assist the appellant.

On remand, the AMC requested outstanding records from the 
JSRRC and from the Modern Military Branch of the National 
Archives.  In letters dated February and September 2008, the 
AMC asked both the JSRRC and the Modern Military Branch to 
provide the decks logs for the USS Ticonderoga for the months 
of May and June 1972.  The JSRRC never responded to the 
records request.  The Modern Military Branch responded in 
October 2008 that 

"The ship's deck log does not provide information 
lacing individuals aboard the ship, nor indicate names 
of individuals who departed the ship and might have set 
foot in Vietnam, nor will it provide other personnel 
related information.  It does not indicate the types of 
cargo a particular ships [sic] carried either, such as 
Agent Orange.  If we know what information you were 
seeking we would be glad to assist you further."

The Board notes that the VA Adjudication Manual requires that 
a claimant provide a stressor that can be documented the 
location where the incident took place the approximate date 
(within a two-month period) of the incident, and the unit of 
assignment at the time the stressful event occurred.  See 
M21-1MR IV.ii.1.D.14.d (2008).  This information is to be 
passed onto the record keepers, such as the JSRRC and Modern 
Military Branch, so that successful searches may occur.  See, 
e.g., M21-1MR IV.ii.1.D.15.c.  From the letter sent to the 
Modern Military Branch and its response, it is clear that the 
AMC never provided them with the purported facts of the 
appellant's unverified stressor, namely that a sailor was 
swept overboard during a refueling operation.  

The Board finds that the AMC's development letters were 
inadequate and could never have resulted in verification of 
the appellant's alleged stressor.  The Board remands again 
for proper development for the appellant's stressor.  See 
Stegall, supra.  

Accordingly, the case is REMANDED for the following action:

1. Prepare a letter asking the JSRRC and 
the Modern Military Branch of the National 
Archives to provide any available 
information which might corroborate the 
veteran's alleged stressors. Specifically, 
a request should be made to locate records 
or the Deck Log Book of the USS 
Ticonderoga (CVS-14) for the months of May 
1972 and June 1972.  The letter must 
include a description of the appellant's 
stressor, namely that during the refueling 
of another ship, an incident occurred 
causing one sailor to be swept overboard 
and two others to nearly be swept 
overboard.

2. Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

